PER CURIAM.
We affirm the revocation of appellant’s probation, but we remand this case for correction of the written revocation order. Affidavits were filed by appellant’s probation officer charging appellant with violating conditions (1), (2) and (5) of his probation. Condition (2) required payment of $10.00 per month for probation supervision. Appellant testified that he was financially unable to make these payments and the state failed to offer evidence showing otherwise. Absent evidence of appellant’s ability to pay, the trial court cannot properly find a violation of the condition requiring payment of supervisory costs. Abel v. State, 383 So.2d 325 (Fla.2d DCA 1980). However, the order revoking probation states that appellant violated condition (2) as well as conditions (1) and (5). Accordingly, the court should extract the reference to violation of condition (2) from its order. Brouillett v. State, 373 So.2d 449 (Fla.2d DCA 1979).
BOARDMAN, A. C. J., and RYDER and CAMPBELL, JJ., concur.